Title: James Madison to William B. Sprague, 12 December 1828
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 12. 1828.
                            
                        
                        
                        I have duly recd. your letter of the 5th. You have been misinformed with respect to the relation of blood
                            between Bishop Madison & myself. It was rather a distant one; his father & mine, being but cousins. In
                            friendship & affection we were closely allied and I feel a pleasure in furnishing the autograph you request, as of
                            one whose memory ought ever to be associated with that of the wise & good.
                        I thank you, Sir, for your intention to favour me with a copy of your observations during your tour in Europe
                            now in the press. It will come thro the Mail, under the privileged exemption to which you allude. Be pleased to accept
                            Sir, a renewed expression of my esteem and my friendly salutations.
                        
                        
                            
                                James Madison
                            
                        
                    